Citation Nr: 1012809	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES
1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1969 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of the 
hearing is of record.

The case was remanded by the Board in November 2007 and 
October 2009 for additional development.  The case was 
remanded in October 2009 to complete development required by 
the November 2007 remand; namely, obtainment of employment 
records from the Veteran's employer, the Boeing Company, to 
include any hearing tests conducted and records related to 
counseling for anger management.  As will be discussed 
below, the Board's directives were not complied with through 
fault of the Veteran.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran does not have tinnitus that is casually or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that he has PTSD as a result of combat 
experiences in service.  He also contends that he has 
tinnitus as a result of his military service.  

Law 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the Veteran's account as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 
10 Vet. App. 128 (1997).  Evidence denoting participation in 
combat includes award of decorations such as the Combat 
Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart 
Medal, and decorations such as the Bronze Star Medal that 
have been awarded with a Combat "V" device.

Analysis

PTSD 

The Veteran's service treatment records (STRs) show no 
diagnosis of, or treatment for, any psychiatric disorder.  
The Veteran received the Combat Infantry Badge (CIB), 
indicating that he is a combat Veteran.  Accordingly, his 
combat-related stressors are conceded.

Vet Center records dated in 2003 indicate that the Veteran 
participated in four group therapy sessions.  The records do 
not show any diagnosis for PTSD.

The Veteran was afforded a VA examination in May 2003.  His 
claims file was reviewed.  The Veteran reported combat 
stressors of numerous firefights.  Following examination, 
the Veteran was diagnosed with anxiety disorder, not 
otherwise specified.  The examiner opined that the Veteran's 
symptoms at present did not meet the criteria for a 
diagnosis of PTSD; there was no indication of any avoidance 
of associated stimuli.

The Veteran was afforded a second VA examination in June 
2009.  His claims file was reviewed.  The Veteran again 
reported his combat stressors.  Following an exhaustive 
examination, the Veteran was diagnosed with alcohol 
dependence.  The examiner opined that the Veteran did not 
meet the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria for 
a diagnosis of PTSD.  In particular, the Veteran did not 
have recurrent distressing recollections of combat.  The 
examiner provided a thorough and detailed rationale in how 
the Veteran did not meet the criteria for a diagnosis of 
PTSD.

Here, the Veteran's stressors have been conceded because he 
is a combat Veteran.  However, the post-service medical 
evidence does not show any diagnosis of PTSD.  In this 
regard, the Veteran has been afforded two separate VA 
examinations, in 2003 and 2009, and neither examiner was 
able to diagnose the Veteran with PTSD.  The first examiner 
opined that there was no indication of any avoidance of 
associated stimuli, and the second examiner opined that the 
Veteran did not have recurrent distressing recollections of 
combat.  Additionally, there are no post-service medical 
records showing any diagnosis of PTSD.  Although Vet Center 
records indicate that the Veteran participated in group 
therapy sessions, they do not show that the Veteran was 
diagnosed with PTSD.

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
Veteran currently has the disability for which benefits are 
being claimed.  Here, there is no competent medical evidence 
that shows any diagnosis of PTSD.  Without any medical 
evidence of PTSD, service connection must be denied.

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim of entitlement to service 
connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).



Tinnitus

The Veteran's STRs show no diagnosis of, or treatment for, 
tinnitus. 

The Veteran was afforded a VA examination in May 2003.  His 
claims file was not available for review.  The Veteran 
reported occasional bilateral tinnitus with onset about 20 
years earlier.  Post-service, the Veteran worked as a 
maintenance worker at the Boeing Aircraft machine shop for 
36 years.  He wore hearing protection about 50 percent of 
the time.  The examiner opined that the Veteran's tinnitus 
was not at least as likely as not related to his military 
service due to the onset time of his symptoms.

In his substantive appeal, the Veteran indicated that his 
tinnitus actually had its onset in service.  The Veteran 
testified at his hearing that he worked in the machine shop 
before he was inducted into service and then continued to 
work there post-service.

Here, there is evidence that the Veteran has tinnitus.  
Additionally, acoustic trauma is conceded due to the Veteran 
being in combat in service.  However, a nexus is needed 
between the Veteran's in-service acoustic trauma and his 
current disability.  The only opinion of record, that of the 
May 2003 VA examiner, indicates that the Veteran's tinnitus 
is not related to his military service due to the reported 
onset of 20 years earlier, which renders the onset to be in 
1983.  The Veteran was discharged from service in 1971.  The 
Veteran subsequently reported that his tinnitus actually 
began in service.  The Veteran is competent to testify 
regarding the onset of his tinnitus.  Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Even though the Veteran is competent to testify regarding 
the onset of his tinnitus, the Board does not find him to be 
credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" of 
the Veteran's statements are inconsistency.

The Veteran has been inconsistent with regards to the onset 
of his tinnitus.  He reported to the examiner in 2003 that 
it began 20 years earlier, then reported a different time of 
onset in his substantive appeal.  Moreover, prior to his 
substantive appeal, in his notice of disagreement (NOD) 
following the rating decision on appeal, he indicated that 
he disagreed with the rating decision because he felt that 
the examiner was biased.  At that time, he did not indicate 
that his tinnitus had its onset in service.  Besides 
inconsistencies in the Veteran's reported onset of tinnitus, 
the Board also notes that the Veteran has worked in an 
aircraft machine shop since before and after service, and 
that he reported that he only wore hearing protection 50 
percent of the time.  

In light of the Veteran's inconsistent statements about the 
onset of his tinnitus, and his decades of post-service noise 
exposure, the Board finds that the Veteran's tinnitus was 
not incurred in service.  

The Board acknowledges the Veteran's belief that he has 
tinnitus related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis of a disability.  Espiritu, supra; 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions 
as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim of entitlement to service 
connection for tinnitus is denied.  See 38 U.S.C.A §5107.



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, before the AOJ's initial adjudication of the claims, 
and again in February 2004, December 2007, and December 
2009.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
Veteran's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  Since the 
Board has concluded that the preponderance of the evidence 
is against the claims for service connection, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
claims.  Following the Board's October 2009 remand, the RO 
was instructed to obtain employment records identified by 
the Veteran that he submitted a release for in February 
2008.  The December 2009 VCAA notification included a new 
release as the previous one had expired; however, the 
Veteran did not return it.  The Board finds that another 
remand for VA to obtain the records is not necessary as the 
Veteran, despite having been notified in accordance with 
VA's duty to assist and supplied with a release form for VA 
to obtain the employment records, failed to return the 
release form.  Therefore, the Board concludes that VA has 
discharged its duty to further assist the Veteran in 
obtaining these outstanding records.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).  VA has no duty to inform or assist that was not 
met.

VA opinions with respect to the issues on appeal were 
obtained in May 2003 and June 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted above, the Board 
finds that the VA psychiatric opinions obtained in this case 
were sufficient, as they were predicated on a full reading 
of the VA medical records in the Veteran's claims file.  
They consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for 
the opinions stated.  The Board acknowledges that the May 
2003 audiological examiner did not review the claims file.  
Nonetheless, the opinion was sufficient as it considered the 
Veteran's statements and provided an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


